DETAILED ACTION
Disposition of Claims
Claims 1-20 were pending.  Claim 2 has been cancelled.  Amendments to claims 1, 3-5, 7-8, 10-11, 13-16, and 19-20 are acknowledged and entered.  Claims 1 and 3-20 will be examined on their merits. 

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application 2020/0297839A1, Published 09/24/2020.  Amendments to the abstract presented on 08/26/2021 are acknowledged and entered.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.

Response to Arguments
Applicant's arguments filed 08/26/2021 regarding the previous Office action dated 04/26/2021 have been fully considered.  In light of applicant’s arguments and applicant's amendments, all outstanding objections and/or rejections have been withdrawn as noted herein.


Specification
(Objection withdrawn.)  The objection to the abstract of the disclosure is withdrawn in light of the amendments to the abstract.
(Objection withdrawn.)  The objection to the specification is withdrawn in light of the amendments to the specification.

Drawings and Specification; Sequence Disclosure Requirements
(Objection withdrawn.)  The objection to the drawings and specification is withdrawn in light of the amendments to the specification and sequence disclosure. 
  
Drawings
The petition filed on 02/24/2020 to accept color drawings has been granted, and the color drawings are entered into the file wrapper.

Claim Objections
(Objection withdrawn.)  The objection to Claim 5 is withdrawn in light of the amendments to the claim.
(Objection withdrawn.)  The objection to Claim 7 is withdrawn in light of the amendments to the claim.
(Objection withdrawn.)  The objection to Claim 13 is withdrawn in light of the amendments to the claim.
(Objection withdrawn.)  The objection to Claim 19 is withdrawn in light of the amendments to the claim.

(New Objection.)  Claim 10 is objected to because of the following informalities:  in line 2 of the claim, it should read “…expression or activity in a pharmaceutically…”.  Appropriate correction is required.



Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 1-3, 5-8, and 13-20 under 35 U.S.C. 101 is withdrawn in light of the amendments to the claims and applicant arguments. 


Claim Rejections - 35 USC § 112(a); First Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection maintained and extended – necessitated by amendment.)  Claims 10-12 and 16-19 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification does not reasonably provide enablement for prevention of HCMV infection through the use of a US11 inhibitor or a US11-based vaccine.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The legal considerations that govern enablement determinations pertaining to undue experimentation have been clearly set forth. Enzo Biochem, Inc., 52 U.S.P.Q.2d 1129 (C.A.F.C. 1999). In re Wands, 8 U.S.P.Q.2d 1400 (C.A.F.C. 1988). See also MPEP § 2164.01(a) and § 2164.04. Ex parte Forman 230 U.S.P.Q. 546 (PTO Bd. Pat. App. Int., 1986). The courts concluded that several factual inquiries should be considered when making such assessments including: the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in that art, the predictability or unpredictability of the art and the breadth of the claims. In re Rainer, 52 C.C.P.A. 1593, 347 F.2d 574, 146 U.S.P.Q. 218 (1965). The disclosure fails to provide adequate guidance pertaining to a number of these considerations as follows:
Nature of the invention/Breadth of the claims.  The claims are drawn to a method for treating or preventing human cytomegalovirus (HCMV) infection in a patient through the use of an inhibitor of HCMV US11 protein expression or through inoculation of a composition comprising purified recombinantly expressed US11.  The recitation of “preventing” a HCMV infection in a subject is interpreted to encompass the complete blockade of any individual cell within the subject from a HCMV virion.
State of the prior art/Predictability of the art.  With respect to the recitation of the “prevention” of HCMV infection, the art has not yet recognized the ability of a subunit antigen vaccine to prevent the complete blockade of a virus from entering any cell of a host.  In fact, the principle of vaccination with subunit antigens depends upon a host becoming minimally infected with a virus, with said vaccination having “primed” the host to mount a faster, more effective immune response against wild-type viral challenge and inhibiting viral dissemination and/or spread, thus inhibiting symptomatic infection, viremia, and/or disease.  Therefore, while prevention of infection by a virus is a nearly impossible action to perform with a subunit vaccine, infection by a virus can be inhibited or reduced through the use of standard subunit protein vaccines, and symptoms of infection or disease resulting from infection can be prevented from the use of a vaccine.  
With respect to US11, it is known that US11 induces the destruction of newly synthesized MHC class I molecules, and expression of US11 from heterologous vectors induces a lower immune response than the immune response elicited against the non-US11 carrying form of the vector (Basta S, et. al. J Immunol. 2002 Jun 1;168(11):5403-8.)  Ex vivo studies of CD8+ T cell responses showed an infrequent antigenic response against US11 that appears to be HLA-specific (see e.g. p. 5231, Tables 3, 6 of Elkington R, et. al. J Virol. 2003 May;77(9):5226-40.)  Therefore, it is not clear that a skilled artisan would have recognized the ability of US11 alone or in conjunction with other antigens to elicit a protective immune response against HCMV infection.
With respect to inhibitors of US11 protein expression, it is unclear that the art was in possession of any specific US11 inhibitors.  While there are ways to knock out the activity of a protein, such as through antisense, siRNA, shRNA, or microRNA technology, or through CRISPR-Cas9 gene editing, none of these technologies were performed in the specification, and the art is not clear as to whether or J Virol. 1991 Nov;65(11):5860-72.)  notes that the US11 gene is nonessential for HCMV replication, and viruses lacking HCMV mimic wild-type HCMV growth kinetics (Fig. 8).  For instance, Schempp et. al. (Schempp S, et. al. Virus Res. 2011 Feb;155(2):446-54. Epub 2010 Dec 21.) notes that deletion of the entire US2-US6 and US11 open reading frames (ORFs) allows for normal upregulation of MHC Class I and production of IFN-gamma in response to viral infection, yet MHC class II is still downregulated (entire document; see abstract.)   US11-deleted mutants (Rh189 in rhesus CMV) are shown to specifically alter the way CD8+ T cell responses are primed, and while these mutant viruses are readily recognized by effector CD8+ T cells, they are still able to persistently infect CMV-naïve hosts and elicit CD8+ T cell responses to both canonical and non-canonical epitopes (See e.g. pp. 6-10 of Hansen SG, et. al. Science. 2013 May 24;340(6135):1237874.)
Working examples. No working example is disclosed in the specification that shows prevention of all cells from HCMV infection, nor are any working examples provided that demonstrate potential treatment of HCMV infection through the use of US11 protein inoculation or through US11 inhibition using small molecule inhibitors, drugs, antibodies, antisense technology, gene editing technology, or the like.  Mice and rabbits were immunized with GST-US11 (¶[0178]) to show co-localization with FcRn and down-regulation of FcRn expression.  Viral challenge after inoculation was not examined, nor were neutralization assays or immunogenic titers assessed.  
Guidance in the specification. The specification provides guidance towards inoculation with US11 and the interaction of said protein with FcRn, but it is not clear from the data provided that US11 subunit vaccines would be useful to prevent HCMV infection or symptoms associated with HCMV infection, nor is it clear that inhibition of US11 activity would be sufficient to prevent or inhibit HCMV infection.  No specific US11 protein-expression inhibitors or US11 protein activity inhibitors were provided for in the specification.
Amount of experimentation necessary.  Additional research is required in order to determine how effective the US11 compositions and methods would be in treating and/or preventing infection from 
For the reasons discussed above, it would require undue experimentation for one skilled in the art to perform the claimed methods.  
Response to Arguments
Applicant's arguments filed 08/26/2021 have been fully considered but they are not persuasive.
Applicant argues that US11 was shown to induce antibodies in immunized mice, and that one of ordinary skill would expect those antibodies to neutralize CMV infection.  Respectfully, without challenge studies utilizing these antibodies, one of skill in the art would not be apprised as to whether or not these antibodies were sufficient to prevent CMV infection, as it is not clear if these US11 antibodies were neutralizing or non-neutralizing antibodies.  Further, it has been shown specifically with CMV infection, that even neutralizing antibodies, these cannot always inhibit viral spread, as CMV can still spread from direct cell-to-cell transmission even in the presence of neutralizing antibodies (See e.g. Jacob CL, et. al. Virology. 2013 Sep;444(1-2):140-7. Epub 2013 Jul 9.)  Therefore, without the data to back up the use of US11 antibodies in challenge studies, it would not be clear to one of skill in the art if these antibodies were therapeutically useful, as the art indicated that CMV inhibition was highly unpredictable.  Therefore, this argument is not persuasive.  
Applicant then turns to the example in the specification with siRNA inhibiting the expression of US11 protein.  While this siRNA may inhibit protein expression, no examples of inhibitors of US11 protein activity (as presently claimed) have been presented, nor is siRNA an example that is indicative of all potential inhibitors of US11 protein expression.  As the claim is drawn broadly to both protein expression inhibitors and protein activity inhibitors, the singular example of siRNA is not sufficient to illustrate to one of skill in the art what substances or compounds may be used to perform either task.  Therefore, this argument is not persuasive.  
For at least these reasons, the rejection has been maintained.


Rejection maintained in part and extended – necessitated by amendment.)  Claims 8, 10-12, and 20 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  Note that the rejection is withdrawn with respect to claim 7 in light of the amendments to the claim.
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The following quotation from section 2163 of the Manual of Patent Examination Procedure is a brief discussion of what is required in a specification to satisfy the 35 U.S.C. 112 written description requirements for a generic claim covering several distinct inventions:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice .... reduction to drawings .... or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus... See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

Thus, when a claim covers a genus of inventions, the specification must provide written description support for the entire scope of the genus. Support for a genus is generally found where the applicant has provided a number of examples sufficient so that one in the art would recognize from the specification the scope of what is being claimed.
Claims 8, 10-12, and 20 remain rejected as lacking adequate descriptive support for a mutant or inhibitor of US11 that inhibits any function of US11, specifically the ability of US11 to inhibit FcRn.  
In support of the claimed genera (any inhibitor of US11 protein expression or activity or any US11 mutant with the inability to inhibit FcRn), the application discloses one example in which the US11 protein is mutated and also exhibits the ability to interact with FcRn and inhibit its activity.  In Figure 13, it is shown that the main site of contact is between both proteins extracellular domains (¶[0178]).  However, 
Further, while the claims provide both a structure and a function, the application fails to draw any correlation between the two.  In other words, there is no evidence as to what mutation(s) to US11 can still retain the activity of US11, especially with respect to inhibition of FcRn.  Moreover, no correlation has been made to which domains or residues of the US11 protein are necessary in order to achieve the claimed function of inhibiting US11 activity.  It is not clear what compounds can inhibit the expression of US11 or the activity of US11.  
Thus, in view of the above, there would have been significant uncertainty as to which fragments, mutants, or variants of US11 would be able confer the claimed function of inhibiting FcRn.  There would also have been significant uncertainty as to how to generate US11 mutants that lacked the ability to inhibit FcRn, or which molecules, drugs, proteins, or the like could be utilized to inhibit any US11 activity or expression.  In view of this uncertainty and the lack of sufficient examples of the claimed genera, the claims are rejected for lack of adequate written description support.
Response to Arguments
Applicant's arguments filed 08/26/2021 have been fully considered but they are not persuasive.
Applicant argues that claim 7 has been amended to recite specific examples of US11 that would reasonably confer the claimed activity.  While the rejection has been withdrawn with respect to claim 7, it is unclear what US11 proteins, mutants, fragments, or derivatives thereof of instant claim 8 would confer the claimed function, especially since this claim was amended to depend upon claim 1 instead of claim 7.  
Applicant again then turns to the example in the specification with siRNA inhibiting the expression of US11 protein as an example of inhibition of US11 protein expression.  While this siRNA may inhibit protein expression, no examples of inhibitors of US11 protein activity (as presently claimed) have been presented, nor is siRNA an example that is indicative of all potential inhibitors of US11 protein expression.  As the claim is drawn broadly to both protein expression inhibitors and protein activity inhibitors, the singular example of siRNA is not sufficient to illustrate to one of skill in the art what substances or compounds may be used to perform either task.  While the art is certainly apprised as to siRNA, miRNA, antisense, and shRNA technology, none of these examples were given and no examples of US11 activity inhibitors were presented, which (as set forth with the rejection supra) creates a level of undue experimentation for the skilled artisan (thus requiring the scope of enablement rejection) and raises a question as to whether or not applicant was in possession of the invention as claimed, thus necessitating a written description rejection.  Lastly, the Federal Circuit opinion in Amgen v. Sanofi No. 2017-1480 slip op. Fed. Cir. Oct. 5, 2017 (“Amgen”) has shown that mere possession of an antigen does not satisfy the written description requirement for possession of any antibodies that may bind to said antigen.  This recent finding is the current guidance utilized by the Office, and the opinion overrides the MPEP guidance regarding “newly characterized antigens” (MPEP § 2163 II.A.3).	This court decision is relevant insomuch that the court has established it is improper to claim a broad species of proteins by what it does (e.g. claiming its function, as in an “inhibitor of US11 activity”) rather than by what it is (e.g. structure of small molecule, sequence of enzyme, etc.)  Therefore, this argument is not persuasive.  
For at least these reasons, the rejection is maintained in part. 

	

Claim Rejections - 35 USC § 112(b); Second Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Rejection withdrawn.)  The rejection of Claims 7 and 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of the amendments to the claims.


(New rejection – necessitated by amendment.)  Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation “at least about 90-95%”, and the claim also recites “97%”, “98%”, “99% or more” which are all narrower statements of the initial range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  




Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claim(s) 1, 7, 13-18, and 20 under 35 U.S.C. 102(a)(1) as being anticipated by Murray et. al. (Murray SE, et. al. J Exp Med. 2017 Jul 3;214(7):1889-1899. Epub 2017 May 31; hereafter “Murray”) is withdrawn in light of the amendments to the claims and applicant arguments.
Rejection withdrawn.)  The rejection of Claim(s) 1-2, 4, 7-9, and 13-20 under 35 U.S.C. 102(a)(1) as being anticipated by Cui et. al. (Cui X, et. al. J Biomed Biotechnol. 2012;2012:428498. Epub 2011 Nov 30.; hereafter “Cui”) is withdrawn in light of the amendments to the claims and applicant arguments.


Conclusion
Claims 1, 3-6, 9, and 13-15 are allowed.  Claims 7-8, 10-12, and 16-20 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RACHEL B GILL/
Primary Examiner, Art Unit 1648